                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

HEATHER ROLL, DAVID K. RONAN
and COLLEEN RONAN,

                       Plaintiffs,

v.                                                              Case No: 6:20-cv-212-RBD-EJK

ENHANCED RECOVERY COMPANY,
LLC and UNITED HEALTHCARE
SERVICES, INC.,

                       Defendants.
                                                 /

                              REPORT AND RECOMMENDATION

       This cause comes before the undersigned, referred from the Court, on the parties’ Joint

Motion to Reopen Case for Further Proceedings (the “Motion”), filed March 25, 2021. (Doc. 58.)

Therein, the parties request the Court reopen this action to consider the parties’ Joint Stipulation

Regarding Class Certification (Doc. 52). (Id. at 1.) Upon consideration, I respectfully recommend

that the Motion be granted.

I.     BACKGROUND

       In February 2020, Plaintiffs instituted this class action against their former employer,

Defendant Enhanced Recovery Company, LLC (“Enhanced Recovery”), because it allegedly

failed to provide them with adequate notice of their rights pertaining to the continuation of their

healthcare coverage upon their termination. (Compl., Doc. 3 ¶¶ 10–16.) Plaintiffs allege that this

failure violated the Employee Retirement Income Security Act of 1974, as amended by the

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). (Doc. 3 at 1.) The Court

entered a Case Management and Scheduling Order (“CMSO”), which provided a mediation

deadline of November 11, 2020. (Doc. 41 at 2.)
       The parties attended a mediation on October 9, 2020. (Mediation Report, Doc. 51 at 1.)

The mediator completed the Mediation Report, wherein he indicated that “all individual parties

and their respective counsel” and “designated corporate representatives” attended and participated

in mediation. (Id. at 1.) The mediator noted that “[t]he case has been completely settled. . . . lead

counsel will promptly notify the Court of settlement.” (Id. at 2.) Thereafter, in light of the

Mediation Report, the Court dismissed the action with prejudice, “subject to the right of any party

to move the Court within sixty . . . days thereafter for the purpose of . . . on good cause shown, to

reopen the case for further proceedings.” (Doc. 52 at 1.) Two days later, the parties filed a Joint

Stipulation Regarding Certification of Class (“Joint Stipulation”) followed by their Joint Motion

for Preliminary Approval of Class Action Settlement (“Motion for Class Settlement”). (Docs. 53,

54.)

       The action was closed when the parties filed the Joint Stipulation and the Motion for Class

Settlement. Weeks passed, and neither party moved to reopen the case. This prompted the Court

to enter an order to show cause as to why they filed the Joint Stipulation and the Motion for Class

Settlement without first moving to reopen the action. (Doc. 56.) The parties responded and filed

the instant Motion. (Docs. 57, 58.)

II.    STANDARD

       Under Rule 60(b), a party may request relief from a final judgment, such as an order that

dismisses a case. Fed. R. Civ. P. 60(b); see also Vilarino v. Radisson Hotel Int’l Drive, LLC, No.

6:10-cv-1530-Orl-22GJK, 2011 WL 13323234, at *2 (M.D. Fla. Mar. 21, 2011) (setting aside an

order dismissing a case without prejudice under Rule 60 and, accordingly, directing the Clerk to

re-open the case). Under Rule 60(b), the Court may vacate a dismissal order if the moving party

makes a showing of “mistake, inadvertence, surprise, or excusable neglect” or “any other reason




                                                -2-
that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). “But ‘Rule 60(b) motions are directed to the

sound discretion of the district court,’ and the Eleventh Circuit ‘will set aside the denial of relief

from such motion only for abuse of that discretion.’ Ryan v. Allstate Ins. Co., No. 19-61120-CIV,

2020 WL 7353898, at *3–4 (S.D. Fla. Dec. 15, 2020) (quoting Conn. State Dental Ass'n v. Anthem

Health Plans, Inc., 591 F.3d 1337, 1355 (11th Cir. 2009)).

III.   DISCUSSION

       In the Motion, the parties explain that at the end of the October 9, 2020 mediation, the

parties “executed a mediation term sheet outlining the tentative class settlement as well as the

procedure and timeline for seeking court approval for the same.” (Doc. 58 at 2 (emphasis added).)

The parties were still finalizing the class settlement documents when the mediator filed the

Mediation Report. (Id.) The parties explain that the meditator erroneously indicated that the case

was fully settled instead of explaining that the parties reached a tentative class settlement. They

were aware of the Court’s dismissal order, but they went ahead and filed the Motion for Class

Approval, believing it would prompt the Court to reopen the case. (Id. at 3.) The parties based their

belief on the language from the dismissal order providing that the case was dismissed “‘subject to

the right of any party to move the court within sixty . . . days, on good cause shown, to reopen the

case for further proceedings.’” (Id.) (quoting Doc. 52).

       The parties explain that by not reopening the action, “the underlying tentative class

settlement [would be] void and unenforceable.” (Doc. 58 at 5.) They also assert that there would

be “significant prejudice by the lack of an enforceable settlement agreement.” (Id.) Once the parties

learned of their error, they quickly filed the instant Motion. The undersigned finds that the above

explanation amounts to “mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P.

60(b)(1). The parties indicated that they misunderstood the effect of their Joint Motion, and when




                                                -3-
they learned of their error, the parties promptly sought relief. As such, I find that the parties have

demonstrated that they are entitled from relief from judgment—reopening this action—pursuant

to Rule 60.

IV.      RECOMMEDATION

         Upon consideration of the foregoing, I RESPECTFULLY RECOMMEND that the

Court:

         1. GRANT the Motion;

         2. REOPEN this action.


                                     NOTICE TO PARTIES

         A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions.          A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1. If the parties do not object to this Report and Recommendation, then they may expedite

the approval process by filing notices of no objection.

         Recommended in Orlando, Florida on June 3, 2021.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Parties




                                                -4-
